By the court:
Eustis, C. J.
The plaintiff had insurance against fire, on a building described in the policy as a two story, double tenement, frame house, and on the kitchen belonging thereto. After the insurance, a grocery was established in the house, in which articles denominated hazardous, in the memorandum of the policy, were sold. The building was destroyed by fire. According to the conditions of the policy, by this act on the part of the insured, the insurance terminated.
The district judge gave judgment for the defendants, and we concur in his opinion.
The judgment of the district court is therefore affirmed, with costs.